Exhibit 10.1

 

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of March [DATE], 2019 (the “Grant Date”) by and between WillScot Corporation,
a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”). This Agreement is being entered into pursuant to the WillScot
Corporation 2017 Incentive Award Plan (the “Plan”). Capitalized terms used in
this Agreement but not defined herein will have the meaning ascribed to them in
the Plan.

 

1.                                      Grant of Restricted Stock Units.
Pursuant to Section 9 of the Plan, the Company hereby issues to the Participant
on the Grant Date an Award consisting of a target number of [#] Restricted Stock
Units (such target number of Restricted Stock Units, as may be adjusted, as
described in this Agreement, the “Restricted Stock Units”). The actual number of
Restricted Stock Units that shall vest and become unrestricted shall be
determined in accordance with Section 3 hereof. Each Restricted Stock Unit
represents the right to receive one Common Share, subject to the terms and
conditions set forth in this Agreement and the Plan. The Restricted Stock Units
shall be credited to a separate account maintained for the Participant on the
books and records of the Company (the “Account”). All amounts credited to the
Account shall continue for all purposes to be part of the general assets of the
Company.

 

2.                                      Consideration. The grant of the
Restricted Stock Units is made in consideration of the services to be rendered
by the Participant to the Company.

 

3.                                      Performance-Based Vesting. Except as
otherwise provided herein or in the Plan, provided that the Participant remains
in continuous service through the third anniversary of the Grant Date (the
“Vesting Date”), the Restricted Stock Units shall vest and become unrestricted
based on the attainment of the performance conditions set forth in Exhibit A
attached hereto. The period during which restrictions apply, the “Restricted
Period”. Once vested, the Restricted Stock Units shall become “Vested Units.”

 

4.                                      Termination of Service/Employment.
Notwithstanding any provision of this Agreement or the Plan to the contrary, if
the Participant’s employment or service terminates for any reason at any time
before the Vesting Date, the Participant’s Restricted Stock Units shall be
automatically forfeited upon such termination of employment or service and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement; provided, however, that if the Participant
experiences a Qualifying Termination on or within the 12-month period following
the consummation of the Change in Control, any Restricted Period in effect on
the date of such Qualifying Termination shall expire as of such date and the
Restricted Stock Units shall vest in accordance with the provisions of Exhibit A
attached hereto.

 

5.                                      Restrictions. Subject to any exceptions
set forth in this Agreement or the Plan, during the Restricted Period and until
such time as the Restricted Stock Units are settled, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted

 

1

--------------------------------------------------------------------------------



 

Stock Units will be forfeited by the Participant and all of the Participant’s
rights to such units shall immediately terminate without any payment or
consideration by the Company.

 

6.                                      Rights as Shareholder. The Participant
shall not have any rights of a shareholder with respect to the Common Shares
underlying the Restricted Stock Units unless and until the Restricted Stock
Units vest and are settled by the issuance of such Common Shares. Upon and
following the settlement of the Restricted Stock Units, the Participant shall be
the record owner of the Common Shares underlying the Restricted Stock Units
unless and until such shares are sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a shareholder of the Company (including
voting rights).

 

7.                                      Settlement of Restricted Stock Units.
Promptly upon the expiration of the Restricted Period, and in any event no later
than March 15th of the calendar year following the calendar year in which the
Restricted Period ends, the Company shall (a) issue and deliver to the
Participant, or his or her beneficiary, without charge, the number of Common
Shares equal to the number of Vested Units, and (b) enter the Participant’s name
on the books of the Company as the shareholder of record with respect to the
Common Shares delivered to the Participated; provided, however, that the
Committee may, in its sole discretion elect to (i) pay cash or part cash and
part Common Share in lieu of delivering only Common Shares in respect of the
Restricted Stock Units or (ii) defer the delivery of Common Shares (or cash or
part Common Shares and part cash, as the case may be) beyond the expiration of
the Restricted Period if such delivery would result in a violation of applicable
law until such time as is no longer the case. If a cash payment is made in lieu
of delivering Common Shares, the amount of such payment shall be equal to the
Fair Market Value of the Common Shares as of the date on which the Restricted
Period lapsed with respect to the Restricted Stock Units, less an amount equal
to any required tax withholdings.

 

8.                                      No Rights to Continued
Service/Employment. Neither the Plan nor this Agreement shall confer upon the
Participant any right to be retained in any position, as an employee, consultant
or director of the Company or any Affiliate. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company or an
Affiliate to terminate the Participant’s employment or service with the Company
or an Affiliate at any time, with or without Cause.

 

9.                                      Adjustments. In the event of any change
to the outstanding Common Shares or the capital structure of the Company
(including, without limitation, a Change in Control), if required, the
Restricted Stock Units shall be adjusted or terminated in any manner as
contemplated by Section 12 of the Plan.

 

10.                               Beneficiary Designation. The Participant may
file with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to his or her rights under this Agreement
and the Plan, if any, in case of his or her death, in accordance with
Section 16(f) of the Plan.

 

11.                               Tax Liability and Withholding.

 

11.1                        The Participant shall be required to pay to the
Company, and the Company shall have the right to deduct from any compensation
paid to the Participant pursuant to the Plan, the

 

2

--------------------------------------------------------------------------------



 

amount of any required withholding taxes in respect of the Restricted Stock
Units and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes in accordance
with Section 16(c) of the Plan. The Committee may permit the Participant to
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means of the Plan, (a) tendering a
cash payment, (b) authorizing the Company to withhold Common Shares from the
Common Shares otherwise issuable or deliverable to the Participant as a result
of the vesting of the Restricted Stock Units (provided, however, that no Common
Shares shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law), or (c) delivering to the Company previously
owned and unencumbered Common Shares.

 

11.2                        Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting or settlement of the
Restricted Stock Units or the subsequent sale of any shares; and (b) does not
commit to structure the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items.

 

12.                               Compliance with Law. The issuance and transfer
of Common Shares shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Shares may be listed. No Common Shares shall be issued pursuant to
Restricted Stock Units unless and until any then applicable requirements of
state or federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Participant understands
that the Company is under no obligation to register the Common Shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

13.                               Notices. Any notice required to be delivered
to the Company under this Agreement shall be in writing and addressed to the
Vice President — Human Resources of the Company at its principal corporate
offices. Any notice required to be delivered to the Participant under this
Agreement shall be in writing and addressed to the Participant at the
Participant’s address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

 

14.                               Governing Law. This Agreement will be
construed and interpreted in accordance with the laws of the State of New York
without regard to conflict of law principles.

 

15.                               Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Participant or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Participant and the Company.

 

16.                               Participant Bound by Plan. This Agreement is
subject to all terms and conditions of the Plan as approved by the Company’s
shareholders. The terms and provisions of the Plan as it may be amended from
time to time are hereby incorporated herein by reference. In the event of

 

3

--------------------------------------------------------------------------------



 

a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

17.                               Successors and Assigns. The Company may assign
any of its rights under this Agreement. This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth herein, this Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom the Restricted Stock Units may be
transferred by will or the laws of descent or distribution.

 

18.                               Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

19.                               Discretionary Nature of Plan. The Plan is
discretionary and may be amended, cancelled or terminated by the Company at any
time, in its discretion. The grant of the Restricted Stock Units in this
Agreement does not create any contractual right or other right to receive any
Restricted Stock Units or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company.

 

20.                               Amendment. The Committee has the right to
amend, alter, suspend, discontinue or cancel Restricted Stock Units,
prospectively or retroactively; provided that no such amendment shall adversely
affect the Participant’s material rights under this Agreement without the
Participant’s consent.

 

21.                               Section 409A. This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.

 

22.                               No Impact on Other Benefits. The value of the
Participant’s Restricted Stock Units is not part of his or her normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

 

23.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

4

--------------------------------------------------------------------------------



 

24.                               Acceptance. The Participant hereby
acknowledges receipt of a copy of the Plan and this Agreement. The Participant
has read and understands the terms and provisions thereof, and accepts
Restricted Stock Units subject to all of the terms and conditions of the Plan
and this Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Restricted Stock Units or
disposition of the underlying shares and that the Participant should consult a
tax advisor prior to such vesting, settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

WILLSCOT CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[PARTICIPANT SIGNATURE]

 

 

 

 

By:

 

 

Name:

 

6

--------------------------------------------------------------------------------



 

Exhibit A

 

1.                                      Purpose. In accordance with Section 3 of
the Agreement, the number of the Restricted Stock Units that shall be become
vested and unrestricted on the Vesting Date shall be based on the attainment of
the Performance Goals during the Performance Period specified in this Exhibit.
Any capitalized terms used herein but not defined in the Agreement or the Plan
shall have the meaning ascribed to them in Section 2 below.

 

2.                                      Definitions.

 

For purposes of this Exhibit:

 

2.1                               “Performance Goals” shall mean the
performance-based vesting conditions applicable to the Restricted Stock Units
set forth in Section 3.1 below.

 

2.2                               “Performance Period” shall mean the three-year
period commencing on the Grant Date and ending on the third Anniversary of the
Grant Date.

 

2.3                               “Russell 3000 Group” shall mean the companies
that comprise the Russell 3000 Index on the Grant Date, adjusted to reflect any
such companies which are removed from the Russell 3000 Group as of the last day
of the Performance Period in accordance with this Section 2.3. Companies shall
be removed from the Russell 3000 Group if, during the Performance Period, any
such company (i) is acquired by another company (whether by a peer company or
otherwise) or (ii) ceases to be listed on a national stock exchange or other
applicable market system. For the avoidance of doubt, a Company shall not be
removed from the Russell 3000 Group if, during the Performance Period, the
company (x) leaves the Russell 3000 Index but continues to be publicly traded or
(y) files for bankruptcy protection under any chapter of the U.S. Bankruptcy
Code; provided, however, that in the event such a company files for bankruptcy,
its TSR (as defined below) shall be adjusted to negative one hundred percent
(-100%).

 

2.4                               “TSR” shall mean total shareholder return as
determined by the Committee for the Performance Period for the Company and each
other company in the Russell 3000 Group based on the stock price appreciation
from the beginning to the end of the Performance Period, plus dividends paid or
declared (assuming such dividends are reinvested in the common stock of the
Company or any company in the Russell 3000 Group). For purposes of computing the
TSR for the Company and each company in the Russell 3000 Group, the stock price
at the beginning and the end of the Performance Period shall be based on the
90-day average closing stock price on each of the 90 consecutive trading days
immediately preceding and ending on and including the first day or last day of
the Performance Period, as applicable, adjusted as necessary under Section 2.3.

 

2.5                               “TSR Percentile Ranking” shall mean the
percentile performance of the TSR of the Company relative to the TSR for the
companies in the Russell 3000 Group determined by the Committee for the
Performance Period.

 

7

--------------------------------------------------------------------------------



 

3.                                      Performance-Based Vesting Conditions.

 

3.1                               The number of the Restricted Stock Units that
shall vest shall be determined based on the Company’s TSR Percentile Ranking as
compared against the TSR for the companies comprising the Russell 3000 Group,
measured as of the end of the Performance Period, based on following Performance
Goals:

 

Company TSR Percentile Ranking Against Russell 3000 Group

 

Company TSR Percentile Ranking as
Compared to Russell 3000 Group

 

Vesting Percentage

>75th Percentile

 

150%

75th Percentile

 

150% (Maximum)

50th Percentile

 

100% (Target)

25th Percentile

 

50% (Threshold)

<25th Percentile

 

0%

 

Payout for performance between goals shall be determined based on linear
interpolation. The total number of Restricted Stock Units eligible to vest, in
accordance with the table above, is between 0% - 150% (the minimum number of
Restricted Stock Units that may be earned is zero while the maximum number is
150% of target). No Restricted Stock Units shall be earned if the Company’s TSR
Percentile Ranking is below the 25th percentile and the maximum number of
Restricted Stock Units that may be earned shall be capped at 150% of the target
number even if the Company’s TSR Percentile Ranking exceeds the 75th percentile;
provided, however, that if the Company’s TSR Percentile Ranking exceeds the 50th
percentile but is negative, the maximum number of Restricted Stock Units that
may be earned shall be capped at 100% of the target number.

 

3.2                               The Committee shall determine, as soon as
reasonably practicable, but in any event within sixty (60) days, after the end
of the Performance Period, the attainment level of the Performance Goals and the
applicable number of the Restricted Stock Units that shall become Vested Units.
Any Restricted Stock Units that do not become Vested Units as of the Vesting
Date shall be forfeited. Any Vested Units shall be settled in accordance with
Section 7 of the Agreement.

 

4.                                      Effect of a Change in Control.
Notwithstanding any provision of the Agreement or this Exhibit to the contrary,
in the event of a Change in Control during the Performance Period the Restricted
Stock Units shall be treated as follows:

 

4.1                               Change in Control during First Year of
Performance Period. In the event of a Change in Control (and subject to the
Participant’s being in the employ of the Company, its Subsidiaries or any other
affiliate as of the date of the Change in Control) during the first year of the
Performance Period, the target number of the Restricted Stock Units shall
automatically convert into, and represent the right to receive, an equivalent
number of time-based Restricted

 

8

--------------------------------------------------------------------------------



 

Stock Units which will continue to vest but without regard to the achievement of
any Performance Goals.

 

4.2                               Change in Control after First Year of
Performance Period. In the event of a Change in Control (and subject to the
Participant’s being in the employ of the Company, its Subsidiaries or any other
affiliate as of the date of the Change in Control) after the first year of the
Performance Period, the number of Restricted Stock Units deemed earned, based on
the Company’s actual performance determined under Section 3.1 as of the Change
in Control date, shall automatically convert into, and represent the right to
receive, an equivalent number of time-based Restricted Stock Units which will
continue to vest but without regard to the achievement of any Performance Goals.

 

4.3                               Accelerated Vesting if Awards Not Assumed. In
the event of a Change in Control (and subject to the Participant’s being in the
employ of the Company, its Subsidiaries or any other affiliate as of the date of
the Change in Control), if the successor company does not equitably assume,
continue or substitute outstanding Awards in connection with the Change in
Control, the Restricted Stock Units (for the avoidance of doubt, in the case of
Restricted Stock Units based on Sections 4.1 or 4.2 above) shall become fully
vested as of the date of the Change in Control and the Participant shall be
eligible to receive (at the same time and in the same form) the equivalent per
share consideration offered to common shareholders generally.

 

4.4                               “Double-Trigger” Vesting for Assumed Awards.
To the extent the successor company does equitably assume, continue or
substitute outstanding Awards, the Restricted Stock Units (for the avoidance of
doubt, in the case of Restricted Stock Units based on Sections 4.1 or 4.2 above)
shall continue to vest but without regard to the achievement of any Performance
Goals; provided, however, that if the Participant experiences a Qualifying
Termination, such Restricted Stock Units shall become fully vested as of the
date of such Qualifying Termination.

 

9

--------------------------------------------------------------------------------